Award of the Sakharov Prize (formal sitting)
Dear President-in-Office Chastel, dear High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission Lady Ashton, dear guests,
(ES) A message to the European Parliament: Santa Clara, 14 December 2010
Dear Mr Jerzy Buzek, President of the European Parliament,
Dear Vice-Presidents and honourable Members of this multi-national democratic forum,
Unfortunately, for want of the tolerance that we so much need on this tormented planet of ours, I cannot be with you as a representative of the Cuban people in rebellion and those Cuban citizens who have lost their dread of the totalitarian government which has been repressing us for a shameful total of 52 years, whose latest victim is the martyr Orlando Zapata Tamayo.
Unluckily for those who misgovern us in our own homeland the fact that I cannot leave and return voluntarily to the island where I was born is, in itself, the most irrefutable witness to the fact that unfortunately, nothing has changed in the autocratic system ruling my country.
In the minds of Cuba's current rulers, we Cuban citizens are just like the slaves from whom I am descended, kidnapped in Africa and brought to the Americas by force. For me or any other ordinary citizen to be able to travel abroad, I need a Carta de Libertad, that is a Freedom Card, just as the slaves did: only today it is called a Carta Blanca, a White Card.
My deepest hope is that you will not allow yourselves to be deceived by the siren songs of a cruel regime practising 'wild communism' whose only desire, after pretending to make ostensible economic changes, is that the European Union and the European Parliament will rescind the Common Position, and allow the regime to benefit from the loans and investments used to help Third World countries under the Cotonou Agreements.
Former political prisoners or prisoners of conscience, recently released by 'wild communism', will surely have taken their seats alongside you. It would be a mistake to think that they were set at liberty; they and their families are subject to 'psychological banishment', because their nearest and dearest were blackmailed by the neo-Stalinist Cuban Government.
We, the peaceful opposition within Cuba, take a stocial, rational approach to the material or spiritual difficulties we suffer, as we do to the risk of losing our freedom and even our lives, being as we are part of the leastfavoured sector of the population. Here, inside Cuba, we are all suffering, but we do not complain, for that reason we hope to be able to rely on your support.
Dear Members of the European Parliament, I ask you not to give in to the claims of the Cuban ruling elite, unless the following five demands are met:
First: continue with the release, without banishment, of all political prisoners and prisoners of conscience, and make a public commitment never to imprison non-violent political opponents.
Second: put an immediate end to the violent beating-up and threatening of the peaceful opposition within the country by the regime's military and paramilitary followers.
Third: announce that all Cuban laws which contravene the Universal Declaration of Human Rights are to be examined and repealed.
Four: grant the wherewithal, in daily practice, for establishing opposition parties, mass media not subordinate to the 'State socialism' system, independent trade unions and any other kinds of peaceful social bodies.
Five: publicly accept that all Cubans living in the diaspora have the right to take part in Cuba's cultural, economic, political and social life.
At this crucial juncture in the history of my country, you and all men and women of goodwill throughout the world need to pay close attention to the continual social outbursts and protests within Cuba, caused by frustration in the face of the overweening power of a government capable of issuing the order to murder my compatriots.
I hope to God that there will be no unnecessary civil war between Cubans due to a blind refusal to accept that the political model of 'State socialism' has been and is a failure wherever there has been an attempt to introduce it: something acknowledged by the historic leader of the ill-named Cuban Revolution himself in the foreign press.
The old men who govern Cuba, in their daily contempt for those they govern, do not wish to understand that they should be public servants, and that all genuine public servants give their compatriots the possibility of replacing them or endorsing them. No person in power should seek to be served by those he governs, as is the case in Cuba.
With our sisters and brothers in the struggle who share democratic ideals, with those who are still in prison, those who enjoy ostensible freedom in the streets, and those who have departed into the harshness of exile, we shall continue our unequal non-violent struggle against the Castrist oppressors, and with the help of God, we will win the battle without bloodshed.
If there is one thing that I do in the company of my dissident colleagues, it is to banish any rancour against my political adversaries from my soul. The fact is - and this makes us better human beings to tackle the task of rebuilding our homeland - that in this struggle I have learned to be guided by the words of the first known dissident, Jesus Christ: 'love thine enemies'.
I thank the European Parliament for not abandoning the Cuban people in these more than 50 years of the struggle for democracy. In accepting the 2010 Andrei Sakharov Prize for Freedom of Conscience that has been awarded to me I do so because I feel myself to be a tiny part of the rebellious spirit that nourishes the people I am proud to belong to.
I am extremely grateful to you, ladies and gentlemen, Members of the European Parliament, for this gesture shows that you have not forgotten the sufferings we endure, and thus your gesture brings the light of freedom that much closer to my country.
May God grant that in Cuba we shall shortly see reconciliation amongst His children, and that the country will be blessed with democracy.
Guillermo Fariñas Hernández
Qualified psychologist
Librarian and independent journalist, three times imprisoned on political grounds
(Applause)